Exhibit 10.3

 

QUICKSILVER RESOURCES INC.

 

Non-Qualified Stock Option Agreement

 

QUICKSILVER RESOURCES INC., a Delaware corporation (the “Company”), hereby
grants this      day of                     , 20     (the “Grant Date”), to
             (the “Employee”), an option to purchase a maximum of             
shares of the Company’s common stock, $0.01 par value per share (the “Common
Stock”), at the price of $             per share, on the following terms and
conditions:

 

1. Grant Under Amended and Restated 1999 Stock Option and Retention Stock Plan.
This option is granted pursuant to and is governed by and subject to the
Company’s Amended and Restated 1999 Stock Option and Retention Stock Plan (the
“Plan”), the terms and conditions of which are incorporated herein by this
reference. Unless the context otherwise requires, terms used herein shall have
the same meaning as in the Plan.

 

2. Grant as Non-Qualified Stock Option. This option is not intended to qualify
as an incentive stock option within the meaning of Section 422 of the Internal
Revenue Code of 1986 (the “Code”). This option is in addition to any other
options heretofore or hereafter granted to the Employee by the Company.

 

3. Exercise of Option and Provisions for Termination.

 

(a) Vesting Schedule. Except as otherwise provided in this Agreement, and
subject to all other terms and conditions of this Agreement, if the Employee has
continued to be employed by the Company through any applicable date in the table
below, then this option may be exercised, in whole or from time to time in part
in installments for not more than the number of shares set forth opposite such
applicable date:

 

 

 

 

 

Notwithstanding the foregoing, following the occurrence of a Change in Control,
while the Employee is employed by the Company, this option may be exercised at
any time in whole or from time to time in part, for all of the shares subject to
this option in respect of which this option has not yet been exercised. For
purposes of this Agreement, “Change in Control” means the occurrence of any of
the following events:

 

(i) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934 (“Exchange Act”)) is or becomes
the beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the combined voting power of the
then-outstanding Voting Stock of the Company; provided, however, that the
following acquisitions shall not constitute a Change in Control: (A) any

 

Page 1



--------------------------------------------------------------------------------

acquisition of Voting Stock of the Company directly from the Company that is
approved by a majority of the Incumbent Directors; (B) any acquisition of Voting
Stock of the Company by the Company or any subsidiary of the Company; (C) any
acquisition of Voting Stock of the Company by the trustee or other fiduciary
holding securities under any employee benefit plan (or related trust) sponsored
or maintained by the Company or any subsidiary of the Company; and (D) any
acquisition of Voting Stock of the Company by Mercury Exploration Company,
Quicksilver Energy, L.P., The Discovery Fund, Pennsylvania Avenue Limited
Partnership, Pennsylvania Management Company, the estate of Frank Darden, Lucy
Darden, Anne Darden Self, Glenn Darden or Thomas Darden, or their respective
successors, assigns, designees, heirs, beneficiaries, trusts, estates or
controlled affiliates;

 

(ii) a majority of the Board of Directors of the Company ceases to be comprised
of Incumbent Directors; or

 

(iii) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the consolidated assets of the
Company (each, a “Business Combination Transaction”) immediately after which (A)
the Voting Stock of the Company outstanding immediately prior to such Business
Combination Transaction does not continue to represent (either by remaining
outstanding or by being converted into Voting Stock of the entity surviving,
resulting from, or succeeding to all or substantially all of the Company’s
consolidated assets as a result of, such Business Combination Transaction or any
parent of such entity), at least 50% of the combined voting power of the then
outstanding shares of Voting Stock of the entity surviving, resulting from, or
succeeding to all or substantially all of the Company’s consolidated assets as a
result of, such Business Combination Transaction (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries).

 

For purposes of this Agreement, (i) ”Incumbent Directors” means the individuals
who, as of the date hereof, are Directors of the Company and any individual
becoming a Director subsequent to the date hereof whose election, nomination for
election by the Company’s shareholders, or appointment, was approved by a vote
of a majority of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) and (ii) “Voting
Stock” means securities entitled to vote generally in the election of Directors.

 

Notwithstanding any other provision of this Agreement or the Plan, this option
may not be exercised at any time on or after the sixth anniversary of the Grant
Date (the “Expiration Date”).

 

(b) Method of Exercise. Subject to the terms and conditions set forth in this
Agreement, this option shall be exercised by the Employee’s delivery of written
notice of exercise to the Chief Financial Officer or Chief Accounting Officer of
the Company, specifying

 

Page 2



--------------------------------------------------------------------------------

the number of shares to be purchased and the purchase price to be paid therefor
and accompanied by payment in full in accordance with Section 4 hereof. Such
exercise shall be effective upon receipt by the Chief Financial Officer or Chief
Accounting Officer of the Company of such written notice together with the
required payment. The Employee may purchase less than the number of shares
covered hereby, provided that no partial exercise of this option may be for any
fractional share.

 

(c) Continuous Employment Required. Except as otherwise provided in this Section
3, this option may not be exercised unless the Employee, at the time he or she
exercises this option, is, and has been at all times since the Grant Date, an
employee of the Company. For all purposes of this Agreement, (i) “employee” and
“employment” shall be defined in accordance with the provisions of applicable
Treasury Regulations under § 421 of the Code, or any successor regulations, (ii)
employment by a parent or subsidiary corporation of the Company shall be deemed
to be employment by the Company and (iii) if this option shall be assumed or a
new option substituted therefor in a transaction to which Section 424(a) of the
Code applies, employment by such assuming or substituting corporation
(hereinafter a “Successor Corporation”) shall be considered for all purposes of
this option to be employment by the Company. As used herein, the terms “parent”
and “subsidiary” mean “parent corporation” and “subsidiary corporation,”
respectively, as those terms are defined in Sections 424(e) and 424(f) or
successor provisions of the Code.

 

(d) Exercise Period Upon Termination of Employment. If the Employee ceases to be
employed by the Company for any reason, then, except as provided in paragraphs
(e), (f), (g) and (h) below, the right to exercise this option shall terminate
on the date which is three (3) months after the date of cessation of employment
(but in no event after the Expiration Date); provided, however, that this option
shall be exercisable only to the extent that the Employee was entitled to
exercise this option on the date of such cessation of employment.

 

(e) Exercise Period Upon Qualified Retirement. If the Employee retires as an
employee of the Company prior to the Expiration Date at or after age 55 with at
least five (5) years of credited Company service, the right to exercise this
option shall terminate on the date which is five (5) years after the date of
retirement (but in no event after the Expiration Date), by the Employee or by
the person to whom this option is transferred by will or the laws of descent and
distribution. Notwithstanding any contrary provision in this Agreement, upon the
date of such qualified retirement the unexercised portion of this option shall
become fully vested and immediately exercisable. Except as otherwise indicated
by the context, the term “Employee,” as used in this Agreement, shall include
the estate of the Employee, the Employee’s personal representative, or any other
person who acquires the right to exercise this option by bequest or inheritance
or otherwise by reason of the death of the Employee or by reason of the
Employee’s incapacity.

 

(f) Exercise Period Upon Disability. If the Employee becomes disabled (within
the meaning of Section 22(e)(3) of the Code) prior to the Expiration Date while
he or she is an employee of the Company, the right to exercise this option shall
terminate on the date which is five (5) years after the date of disability of
the Employee (but in no event after the Expiration Date). Notwithstanding any
contrary provision in this Agreement, upon the date of

 

Page 3



--------------------------------------------------------------------------------

such disability the unexercised portion of this option shall become fully vested
and immediately exercisable. Except as otherwise indicated by the context, the
term “Employee,” as used in this Agreement, shall include the Employee’s
personal representative, or any other person who acquires the right to exercise
this option by reason of the Employee’s incapacity.

 

(g) Discharge for Cause. If the Employee, prior to the Expiration Date, is
discharged by the Company for “cause” (as defined below), the right to exercise
this option shall terminate immediately upon such discharge. “Cause” shall mean
willful or gross misconduct or willful failure by the Employee to perform his or
her employment responsibilities in the best interests of the Company (including,
without limitation, breach by the Employee of any provision of any employment,
nondisclosure, non-competition or other similar agreement between the Employee
and the Company), as determined by the Company, which determination shall be
conclusive. The Employee shall be considered to have been discharged “for cause”
if the Company determines, within thirty (30) days after the Employee’s
resignation, that discharge for cause was warranted.

 

(h) Exercise Period Upon Death. If the Employee dies prior to the Expiration
Date while he or she is an employee of the Company, or if the Employee dies
within three (3) months after the date on which the Employee ceases to be an
employee of the Company (other than as the result of a discharge for “cause” as
specified in Paragraph (g) above), this option shall be exercisable within the
period of five (5) years following the date of death of the Employee (but in no
event after the Expiration Date), by the person to whom this option is
transferred by will or the laws of descent and distribution. Notwithstanding any
contrary provision in this Agreement, if the Employee dies while an Employee of
the Company, upon the date of such death the unexercised portion of this option
shall become fully vested and immediately exercisable. Except as otherwise
indicated by the context, the term “Employee,” as used in this Agreement, shall
include the estate of the Employee, the Employee’s personal representative, or
any other person who acquires the right to exercise this option by bequest or
inheritance or otherwise by reason of the death of the Employee.

 

4. Payment of Purchase Price.

 

(a) General. Payment of the purchase price for shares purchased upon exercise of
this option shall be made by delivery to the Company of cash or wire transfer or
a check payable to the order of the Company in an amount equal to the purchase
price per share as hereinabove set forth times the number of shares so purchased
(the “exercise price”); or by any other means that the Committee determines are
consistent with the purpose of the Plan and with applicable laws and
regulations, including payment with Common Stock as described in Section 4(b)
below.

 

(b) Payment with Common Stock. All, or any portion, of the exercise price may be
paid by the surrender to the Company, at the time of exercise, of shares of
previously acquired Common Stock owned by the Employee and held for a period of
at least six (6) months, to the extent that such payment does not require the
surrender of a fractional share of such previously acquired Common Stock. Such
shares previously acquired or used to pay the exercise price shall be valued at
fair market value on the date this option is exercised in accordance with the
procedures established by the Committee. Further, if an amount is payable

 

Page 4



--------------------------------------------------------------------------------

by the Employee to the Company or a subsidiary of the Company under applicable
withholding laws in connection with the exercise of this option, the Employee
may make such payment, in whole or in part, by electing to authorize the Company
to accept shares of Common Stock having a fair market value equal to the amount
to be paid under such withholding laws.

 

5. Delivery of Shares.

 

(a) General. The Company shall, upon payment of the exercise price for the
number of shares purchased and paid for, make prompt delivery of such shares to
the Employee; provided, however, that if any law or regulation requires the
Company to take any action with respect to such shares before the issuance
thereof, then the date of delivery of such shares shall be extended for the
period necessary to complete such action.

 

(b) Listing, Registration, Qualification, Etc. This option shall be subject to
the requirement that if, at any time, counsel to the Company shall determine
that the listing, registration or qualification of the shares subject hereto
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental or regulatory body, or that the disclosure of
non-public information or the satisfaction of any other condition is necessary
as a condition of, or in connection with, the issuance or purchase of shares
hereunder, this option may not be exercised, in whole or in part, unless such
listing, registration, qualification, consent or approval, disclosure or
satisfaction of such other condition shall have been effected or obtained on
terms acceptable to the Board of Directors of the Company. Nothing herein shall
be deemed to require the Company to apply for, effect or obtain such listing,
registration, qualification, or disclosure, or to satisfy such other condition.

 

6. Nontransferability of Option. Except as provided in Section 3 hereof, this
option is personal and no rights granted hereunder may be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
nor shall any such rights be subject to execution, attachment or similar
process. Upon any attempt to transfer, assign, pledge, hypothecate or otherwise
dispose of this option or of such rights contrary to the provisions hereof, or
upon the levy of any attachment or similar process upon this option or such
rights, this option and such rights shall, at the election of the Company,
become null and void.

 

7. No Special Employment Rights. Nothing contained in the Plan or this Agreement
shall be construed or deemed by any person under any circumstances to obligate
the Company to continue the employment of the Employee for any period.

 

8. Rights as a Shareholder. The Employee shall have no rights as a shareholder
with respect to any shares which may be purchased by exercise of this option
(including, without limitation, any rights to vote or to receive dividends or
other distributions with respect to such shares) unless and until a certificate
representing such shares is duly issued and delivered to the Employee.

 

9. Withholding. The Company’s obligation to deliver shares upon the exercise of
this option shall be subject to the Employee’s satisfaction of all applicable
federal, state and local income, employment tax or other withholding
requirements.

 

Page 5



--------------------------------------------------------------------------------

10. Miscellaneous.

 

(a) Except as otherwise expressly provided herein, this Agreement may not be
amended or otherwise modified in a manner that adversely affects the rights of
the Employee, unless evidenced in writing and signed by the Company and the
Employee.

 

(b) All notices under this Agreement shall be delivered by hand, sent by
commercial overnight courier service or sent by registered or certified mail,
return receipt requested, and first-class postage prepaid, to the parties at
their respective addresses set forth beneath their names below or at such other
address as may be designated in a notice by either party to the other.
Notwithstanding the foregoing, any notice sent to such an address in a country
other than that from which the notice is sent may be sent by telefax, telegram
or commercial air courier.

 

(c) Any reference in this Agreement to a Section of the Code shall refer to that
Section as it reads as of the date of this Agreement and as it may be amended
from time to time, and to any successor provision.

 

(d) Each provision of this Agreement shall be considered separable. The
invalidity or unenforceability of any provision shall not affect the other
provisions, and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision was omitted.

 

(e) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

 

(f) The failure of the Company or the Employee to insist upon strict performance
of any provision hereunder, irrespective of the length of time for which such
failure continues, shall not be deemed a waiver of such party’s right to demand
strict performance at any time in the future. No consent or waiver, express or
implied, to or of any breach or default in the performance of any obligation or
provision hereunder shall constitute a consent or waiver to or of any other
breach or default in the performance of the same or any other obligation
hereunder.

 

(g) Except for the right of any party to apply to a court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
equitable relief to preserve the status quo or prevent irreparable harm pending
the selection and confirmation of an arbitrator, any controversy or claim
arising out of or relating to this Agreement, including without limitation
claims under the Americans with Disabilities Act, the Age Discrimination in
Employment Act of 1967, as amended, Title VII of the Civil Rights Act of 1964 as
amended, or any other applicable state or federal statutory or common law, shall
be resolved by arbitration in Fort Worth, Texas, in accordance with the
governing rules of the American Arbitration Association (the “AAA”). A demand
for arbitration shall be filed with the AAA during the term, or within six (6)
months after termination or expiration, of this Agreement. The arbitrator shall
have the authority to permit discovery, to the extent deemed appropriate by the
arbitrator, upon the request of a party and to grant any type of injunctive
relief as well as award damages; provided, however, the arbitrator shall have no
authority to award multiple or punitive damages. The costs of the arbitration
proceeding, including the fee of the arbitrator, shall be borne equally

 

Page 6



--------------------------------------------------------------------------------

by the parties. Each party shall bear the costs of its own counsel. Judgment
upon the award entered may be enforced by any court of competent jurisdiction.

 

Date of Grant:                          , 20    

 

QUICKSILVER RESOURCES INC.

By:

--------------------------------------------------------------------------------

          Glenn Darden

          President and Chief Executive Officer

Address:     777 West Rosedale Street Fort Worth, Texas 76104

 

Page 7



--------------------------------------------------------------------------------

Employee’s Acceptance

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions of this Agreement. The undersigned hereby acknowledges receipt of a
copy of the Company’s Amended and Restated 1999 Stock Option and Retention Stock
Plan.

 

 

--------------------------------------------------------------------------------

 

Address:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Page 8